Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2, line 1, “rod configured” should read “rod is configured”.  Appropriate correction is required.

Examiner’s Comment
Claim 6 recites that the sacrum anchor further comprises custom bone threads.  Paragraph [0026] supports that the anchor may have custom bone threads such as those shown in figure 3, but no particular definition of “custom” is given.  Therefore “custom” will be given its broadest reasonable interpretation as “made or performed according to personal order”.  In this instant case the personal order will be taken to mean pertaining to bone, thus any screw configured to be used on bone will be custom. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (US 2010/0168751 A1).

Regarding claim 1, Anderson discloses an implant (Abstract), comprising: 
a sacrum anchor (paragraph [0122], ref. 70, Fig. 11C); 
a distraction rod (paragraph [0122], refs. 120, 80, Fig. 11C); 
a fixation screw (paragraph [0122], ref. 40, Fig. 11C); and 
a washer (paragraph [0122], ref. 50, Fig. 11C).  


Regarding claim 2, Anderson discloses the implant of claim 1, the distraction rod configured to be controllably advanceable relative to the sacrum anchor via a screwing motion (distraction rod comprises a threaded distal end ref. 78 and a threaded jack screw component, all of which cooperate with the other implant components in a rotational or screwing motion).  

Regarding claim 3, Anderson discloses the implant of claim 1, the washer further comprising a recessed chamfer (Fig. 4A, ref. 38).  

Regarding claim 4, Anderson discloses the implant of claim 3, the distraction rod further comprising a tip having a shape corresponding to the recessed chamfer of the washer (the distal portion of the distraction rod ref. 120 is shown passing through the recessed chamfer of the washer in Figs. 11B-C).  



Regarding claim 6, Anderson discloses the implant of claim 1, the sacrum anchor further comprising custom bone threads (as shown in Fig. 5A, the sacrum anchor ref. 70 is externally threaded to find purchase in bone, and is therefore considered to be a custom screw and thread, paragraph [0108]).  

Regarding claim 7, Anderson discloses the implant of claim 1, the distraction rod further comprising a tapered cut (Fig. 11A shows a tapered tip ref. 78 which is considered to be a tapered cut).  

Regarding claim 8, Anderson discloses the implant of claim 1, the distraction rod further comprising internal retention threads (Fig. 9C shows internal threading of ref. 80 of the distraction rod).  

Regarding claim 9, Anderson discloses the implant of claim 1, configured to fixate in a position such that the forces placed upon the L5 vertebral body via the washer hold the vertebral bodies comprising the lumbo-sacral junction in a lordotic orientation (the implant is fully capable of being used in such a manner since it is a medical distraction rod configured to use on the spine, Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773